DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 12, the limitation “determining a brightness increase for each individually modulated color” render the claims to be indefinite because it is not clear from which level is the brightness increasing from or relative to.
Claims 2-9, 11 and 13-20 fall with parent claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter, in which the Examiner assumes that the brightness increase is relative to an average picture level for each individually modulated color, consistent with Figures 7A and 8.
Regarding claim 1, Gorny et al. (US Pub. No. 2018/0164665 A1) discloses a method for controlling a projector display system (page 6, paragraph 0091, lines 3-5), the display system (Figure 5, element 500) further comprising a light source (Figure 5, element 502), the light source (Figure 5, element 502) comprising a plurality of individually modulated color emitters (page 9, claim 35, lines 2-4); an integrating rod (Figure 5, element 504), said integrating rod (Figure 5, element 504) configured to receive light at a proximal end and wherein said proximal end comprising a reflective surface (page 1, paragraph 0005, lines 4-7), configured to reflect light to be recycled down said integrating rod (page 1, paragraph 0005, lines 10-13); a polarizer (Figure 5, element 505), the polarizer (Figure 5, element 505) receiving light from the light source (Figure 5, element 502); a beam splitter (Figure 5, element 506), the beam splitter (Figure 5, element 506) receiving polarized light from the polarizer (Figure 5, element 505); a first modulator (Figure 5, element 512), said first modulator (Figure 5, element 512) comprising a plurality of moveable mirrors (page 8, claim 23, lines 11-12) 
Regarding claim 10, Gorny et al. (US Pub. No. 2018/0164665 A1) discloses a method for controlling a projector display system (page 6, paragraph 0091, lines 3-5), the display system (Figure 5, element 500) further comprising a light source (Figure 5, element 502), the light source (Figure 5, element 502) comprising a plurality of individually modulated color emitters (page 9, claim 35, lines 2-4); an integrating rod (Figure 5, element 504), said integrating rod (Figure 5, element 504) configured to receive light at a proximal end and wherein said proximal end comprising a reflective surface (page 1, paragraph 0005, lines 4-7), configured to reflect light to be recycled down said integrating rod (page 1, 
Regarding claim 12, Gorny et al. (US Pub. No. 2018/0164665 A1) discloses a method for controlling a projector display system (page 6, paragraph 0091, lines 3-5), the display system (Figure 5, element 500) further comprising a 
Regarding claims 2-9, 11 and 13-20, the claims are allowable based on their dependence from allowable claims 1 and 12 (respectively).

Response to Arguments
Applicant’s arguments filed on 01/08/2021 have been considered.  The amendment filed on 01/08/2021 necessitated the new grounds of rejection presented in this Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dewald et al. (US Pub. No. 2018/0024429 A1) discloses prism assemblies for projector display systems disclosed receive inputs from discrete color channels (e.g., red, green and blue channels.  In one embodiment, "off state" light from the red, green, and blue DLP modulation may be reflected away from on-state light paths within the prism, tending to avoid uncontrolled scatter.  In other embodiments, by keeping the colors separate for much of the prism path length, power levels may be significantly reduced at typical failure points.  Light efficiency may be increased significantly when using discrete light sources like LEDs and lasers by removal of the additional red, green, and blue separation and re-combination losses. 

Morgan (US Pub. No. 2005/0128441 A1) shows a display apparatus including a substrate and a number of light emitting diodes (LEDs) coupled to the substrate.  An optical element such as a shroud or an integrator rod is located adjacent to at least one of the LEDs.  In operation, the optical element and the LEDs are movable relative to one another so that the optical element is adjacent to different ones of the LEDs at different times. 
Ward et al. (US Patent No. 7,551,341 B1) discloses a display having first and second spatial light modulators for modulating light from a light source.  The first spatial light modulator has a plurality of elements switchable between ON and OFF states according to a pattern having a spatially-varying density.  Transfer optics blur and carry light modulated by the first spatial light modulator to the second spatial light modulator to yield a light field at the second spatial light modulator.  The second spatial light modulator has a plurality of elements switchable between ON and OFF states to perform temporal dithering of the light field to provide a reconstruction of the image. 
. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MC/
04/08/2021
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882